DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has phrase “The disclosure discloses”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 3-4 and 18 are objected to because of the following informalities:  
In lin4, “the plurality of scale” should be “the plurality of scales”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “generative network is configured” in claims 1, 11 and 16, “discrimination network is configured” in claims 1, 3-4, 11, 16-20, and “processor is configured” in claims 16-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 16 recite the limitation "the corresponding near-infrared image sample" in line 10, 14 and  16 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 1, 11 and 16, the phrase "the corresponding near-infrared image sample" renders the claim(s) indefinite because it is unclear what " the corresponding" is intended to convey, or which near-infrared image sample is referring to. If "the corresponding near-infrared image sample" refers a near-infrared image sample in the training set, but the claims do not provide a relationship between the generated near-infrared image and this near-infrared image. The generated near-infrared image is only generated based on a visible-light image sample. For examination purpose, it has been interpreted as the near-infrared image sample in a training sample. The training sample also includes a visible-light image sample used to generate the generated near-infrared image.
Claims 2-10, 12-15 and 17-20 are also rejected under 35 U.S.C. 112(b) as being dependent up a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 11, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HE (CN 108509892 A) in view of Dosovitskiy (NIPS 2016).
-Regarding claim 1, HE discloses a method for training a generative network, comprising (Abstract; FIGS. 1-7; Pages 2 (1/7), 5-6): obtaining a training sample set (Page 5, step 1), wherein the training sample set comprises near- infrared image samples and visible-light image samples (Abstract; Page 2, Section Summary …, 3rd paragraph, “trained by …”; Page 5. 2nd paragraph, “training samples … a plurality of near-infrared images corresponding to each of the plurality of visible light images”; Page 5, steps 1-2, FIG. 2); obtaining an adversarial network to be trained (Page 2, Section Summary …, 3rd paragraph, “obtaining a pre-established generative adversarial network”; Page 5, step 2, FIG. 2; Page 6, 1st paragraph, step 2, FIG. 4), wherein the adversarial network comprises the generative network and a discrimination network (Page 2, Section Summary …, 3rd paragraph, “the generative adversarial network comprises a generative network and a discrimination network”; Page 6, 1st paragraph, step 2, FIG. 4), the generative network is configured to generate each near-infrared image according to an input visible-light image (Page 2, Section Summary …, 3rd paragraph, “the generative network is used for representing a corresponding relationship between the visible light image … and the near-infrared image …”; Page 6, 1st paragraph, step 3, FIGS. 4; FIGS. 2, 5), the discrimination network is configured to determine whether an input image is real or generated (Page 2, Section Summary …, 3rd paragraph, “discrimination network is used for determining whether the input ”; Page 7, 3rd paragraph); constructing a first objective function according to a first distance between each generated near-infrared image and the corresponding near-infrared image sample in an image space image (Page 5, step 2, “loss function … to characterize the degree of difference between the image output … the corresponding near-infrared image … may use a Euclidean distance function”, FIG. 2) and a second distance between each generated near-infrared and the corresponding near-infrared image sample in a feature space; performing an adversarial training on the adversarial network with the training sample set based on optimizing a value of the first objective function (Page 5, step 2, “the parameter of each convolution kernel … obtained after training is the corresponding parameter when the value of the loss function is the minimum value.”).
	HE does disclose a second distance as cross entropy loss (Page 6, 11th paragraph). A person of ordinary skill in the art understands that cross entropy loss is actually a KL-divergence which is the relative entropy or difference between cross entropy and entropy or some distance between actual probability distribution and predicted probability distribution. Thus, cross entropy loss is also a second distance between each generated near-infrared and the corresponding near-infrared image sample in a feature space.
	In the same field of endeavor, Dosovitskiy teaches a class of loss functions as deep perceptual similarity metrics (DeePSiM) to reflect perceptual similarity of images for the applications of using trained neural networks to generate images (Dosovitskiy: Abstract; Figure 2, equations (1)-(5)). Dosovitskiy further teaches to a first distance between each generated image and corresponding target image in an image space (Dosovitskiy: Page 3, Section 3, 1st paragraph, Page 4, equation (5)), and a second distance between each  generated image and corresponding target image in a feature space (Dosovitskiy: Page 3, Section 3, equations (1)-(2));
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of HE with the teaching of Dosovitskiy by using a second distance between each generated near-infrared and the corresponding near-infrared image sample in a feature space in order to capture complex and perceptually important properties of images.
	-Regarding claim 11, HE discloses a method for generating a near-infrared image, comprising (Abstract; FIGS. 1-7; Pages 2 (1/7), 5-6): obtaining a visible-light image comprising a target object (Page 5, step 1); obtaining the near-infrared image by inputting the visible-light image into a generative network trained based on a method comprising (FIGS. 2, 4-5): obtaining a training sample set (Page 5, step 1), wherein the training sample set comprises near- infrared image samples and visible-light image samples (Abstract; Page 2, Section Summary …, 3rd paragraph, “trained by …”; Page 5. 2nd paragraph, “training samples … a plurality of near-infrared images corresponding to each of the plurality of visible light images”; Page 5, steps 1-2, FIG. 2); obtaining an adversarial network to be trained (Page 2, Section Summary …, 3rd paragraph, “obtaining a pre-established generative adversarial network”; Page 5, step 2, FIG. 2; Page 6, 1st paragraph, step 2, FIG. 4), wherein the adversarial network comprises the generative network and a discrimination network (Page 2, Section Summary …, 3rd paragraph, “the generative adversarial network comprises a generative network and a discrimination network”; Page 6, 1st paragraph, step 2, FIG. 4), the generative network is configured to generate each near-infrared image according to an input visible-light image (Page 2, Section Summary …, 3rd paragraph, “the generative network is used for representing a corresponding relationship between the visible light image … and the near-infrared image …”; Page 6, 1st paragraph, step 3, FIGS. 4; FIGS. 2, 5), the discrimination network is configured to determine whether an input image is real or generated (Page 2, Section Summary …, 3rd paragraph, “discrimination network is used for determining whether the input ”; Page 7, 3rd paragraph); constructing a first objective function according to a first distance between each generated near-infrared image and the corresponding near-infrared image sample in an image space image (Page 5, step 2, “loss function … to characterize the degree of difference between the image output … the corresponding near-infrared image … may use a Euclidean distance function”, FIG. 2) and a second distance between each generated near-infrared and the corresponding near-infrared image sample in a feature space; performing an adversarial training on the adversarial network with the training sample set based on optimizing a value of the first objective function (Page 5, step 2, “the parameter of each convolution kernel … obtained after training is the corresponding parameter when the value of the loss function is the minimum value.”).
	HE does disclose a second distance as cross entropy loss (Page 6, 11th paragraph). A person of ordinary skill in the art understands that cross entropy loss is actually a KL-divergence which is the relative entropy or difference between cross entropy and entropy or some distance between actual probability distribution and predicted probability distribution. Thus, cross entropy loss is also a second distance between each generated near-infrared and the corresponding near-infrared image sample in a feature space.
	In the same field of endeavor, Dosovitskiy teaches a class of loss functions as deep perceptual similarity metrics (DeePSiM) to reflect perceptual similarity of images for the applications of using trained neural networks to generate images (Dosovitskiy: Abstract; Figure 2, equations (1)-(5)). Dosovitskiy further teaches to a first distance between each generated image and corresponding target image in an image space (Dosovitskiy: Page 3, Section 3, 1st paragraph, Page 4, equation (5)), and a second distance between each generated image and corresponding target image in a feature space (Dosovitskiy: Page 3, Section 3, equations (1)-(2));
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of HE with the teaching of Dosovitskiy by using a second distance between each generated near-infrared and the corresponding near-infrared image sample in a feature space in order to capture complex and perceptually important properties of images.
-Regarding claim 16, HE discloses an electronic device, comprising: at least one processor; and a memory connected in communication with the at least one processor (Page 3, 8th paragraph; FIG. 7); wherein, the memory stores instructions executable by the at least one processor, when the instructions are executed by the at least one processor, the at least one processor (Page 3, 9th paragraph; FIG. 7) is configured to (Abstract; FIGS. 1-7; Pages 2 (1/7), 5-6): obtain a training sample set (Page 5, step 1), wherein the training sample set comprises near- infrared image samples and visible-light image samples (Abstract; Page 2, Section Summary …, 3rd paragraph, “trained by …”; Page 5. 2nd paragraph, “training samples … a plurality of near-infrared images corresponding to each of the plurality of visible light images”; Page 5, steps 1-2, FIG. 2); obtain an adversarial network to be trained (Page 2, Section Summary …, 3rd paragraph, “obtaining a pre-established generative adversarial network”; Page 5, step 2, FIG. 2; Page 6, 1st paragraph, step 2, FIG. 4), wherein the adversarial network comprises the generative network and a discrimination network (Page 2, Section Summary …, 3rd paragraph, “the generative adversarial network comprises a generative network and a discrimination network”; Page 6, 1st paragraph, step 2, FIG. 4), the generative network is configured to generate each near-infrared image according to an input visible-light image (Page 2, Section Summary …, 3rd paragraph, “the generative network is used for representing a corresponding relationship between the visible light image … and the near-infrared image …”; Page 6, 1st paragraph, step 3, FIGS. 4; FIGS. 2, 5), the discrimination network is configured to determine whether an input image is real or generated (Page 2, Section Summary …, 3rd paragraph, “discrimination network is used for determining whether the input ”; Page 7, 3rd paragraph); construct a first objective function according to a first distance between each generated near-infrared image and the corresponding near-infrared image sample in an image space image (Page 5, step 2, “loss function … to characterize the degree of difference between the image output … the corresponding near-infrared image … may use a Euclidean distance function”, FIG. 2) and a second distance between each generated near-infrared and the corresponding near-infrared image sample in a feature space; perform an adversarial training on the adversarial network with the training sample set based on optimizing a value of the first objective function (Page 5, step 2, “the parameter of each convolution kernel … obtained after training is the corresponding parameter when the value of the loss function is the minimum value.”).
	HE does disclose a second distance as cross entropy loss (Page 6, 11th paragraph). A person of ordinary skill in the art understands that cross entropy loss is actually a KL-divergence which is the relative entropy or difference between cross entropy and entropy or some distance between actual probability distribution and predicted probability distribution. Thus, cross entropy loss is also a second distance between each generated near-infrared and the corresponding near-infrared image sample in a feature space.
	In the same field of endeavor, Dosovitskiy teaches a class of loss functions as deep perceptual similarity metrics (DeePSiM) to reflect perceptual similarity of images for the applications of using trained neural networks to generate images (Dosovitskiy: Abstract; Figure 2, equations (1)-(5)). Dosovitskiy further teaches to a first distance between each generated image and corresponding target image in an image space (Dosovitskiy: Page 3, Section 3, 1st paragraph, Page 4, equation (5)), and a second distance between each generated image and corresponding target image in a feature space (Dosovitskiy: Page 3, Section 3, equations (1)-(2));
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of HE with the teaching of Dosovitskiy by using a second distance between each generated near-infrared and the corresponding near-infrared image sample in a feature space in order to capture complex and perceptually important properties of images.
-Regarding claims 2 and 17, HE in view of Dosovitskiy discloses the method of claim 1 and the device of claim 16.
HE does disclose obtaining the first distance in the image space according to pixel values of corresponding pixels of each generated near-infrared image and the corresponding near-infrared image sample (Page 5, step 2, “loss function … to characterize the degree of difference between the image output … the corresponding near-infrared image … may use a Euclidean distance function”, FIG. 2); A person of ordinary skill in the art understands that Euclidean distance function for a difference image has to be performed at pixel level (See Chen et al, equation (4)). HE does disclose a second distance as cross entropy loss (Page 6, 11th paragraph). A person of ordinary skill in the art understands that a cross entropy loss is actually a KL-divergence which is the relative entropy or difference between cross entropy and entropy or some distance between actual probability distribution and predicted probability distribution. Thus, cross entropy loss is also a second distance between each generated near-infrared and the corresponding near-infrared image sample in a feature space. HE does disclose that the loss function of the generative network may include two parts (Page 6, 11th paragraph).
	In the same field of endeavor, Dosovitskiy teaches a class of loss functions as deep perceptual similarity metrics (DeePSiM) to reflect perceptual similarity of images for the applications of using trained neural networks to generate images (Dosovitskiy: Abstract; Figure 2, equations (1)-(5)). Dosovitskiy further teaches obtaining the first distance in the image space according to pixel values of corresponding pixels of each generated near-infrared image and the corresponding near-infrared image sample (Dosovitskiy: Page 3, Section 3, 1st paragraph), and a second distance between each generated image and corresponding target image in a feature space (Dosovitskiy: Page 3, Section 3, equations (1)-(2)); constructing the first objective function according to the first distance in the image space and the second distance in the feature space (Dosovitskiy: Page 3, Section 3, 1st paragraph, equation (1)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of HE with the teaching of Dosovitskiy by using a second distance between each generated near-infrared and the corresponding near-infrared image sample in a feature space in order to capture complex and perceptually important properties of images.
-Regarding claims 5-6 and 19, HE in view of Dosovitskiy discloses the method of claims 1-2 and the device of claim 16.
HE does not disclose a third objective function.
In the same field of endeavor, Dosovitskiy teaches a class of loss functions as deep perceptual similarity metrics (DeePSiM) to reflect perceptual similarity of images for the applications of using trained neural networks to generate images (Dosovitskiy: Abstract; Figure 2, equations (1)-(5)). Dosovitskiy further teaches constructing a third objective function according to an image feature similarity degree between each generated near-infrared image and the corresponding visible- light image sample; training the generative network with the visible-light image samples based on optimizing a value of the third objective function (Dosovitskiy: Abstract; Figure 2, equations (1)-(5)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of HE with the teaching of Dosovitskiy by constructing a third objective function according to an image feature similarity degree between each generated near-infrared image and the corresponding visible- light image sample in order to capture complex and perceptually important properties of images.
Claim(s) 3-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over HE (CN 108509892 A) in view of Dosovitskiy (NIPS 2016), and further in view of Marc Górriz Blanch et al (2019 MMSP), in view of Weng (arXiv:1904.08994v1).
-Regarding claims 3-4 and 18, HE in view of Dosovitskiy discloses the method of claims 1-2 and the device of claim 16.
HE in view of Dosovitskiy does not disclose that the discrimination network performs transformations with a plurality of scales on each input near-infrared image.
However, Marc Górriz Blanch is an analogous art pertinent to the problem to be solved in this application and further teaches multi-scale discriminator in a generative adversarial network architecture (Marc Górriz Blanch: Fig. 2; Page 4, Section D).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of HE in view of Dosovitskiy with the teaching of Marc Górriz Blanch by using a multi-scale discriminator on each input near-infrared image in order to achieve precision in small areas and local details
HE in view of Dosovitskiy, and further in view of Marc Górriz Blanch does disclose a second objective function for discriminator and training the discrimination network with the training sample set based on optimizing a value of the second objective function (Dosovitskiy: equations (3)-(4)). HE in view of Dosovitskiy, and further in view of Marc Górriz Blanch does not disclose obtaining a second objective function according to an earth mover distance between data distribution of each scale of each near-infrared image sample and data distribution of the generated near-infrared image transformed by the corresponding scale.
However, Weng is an analogous art pertinent to the problem to be solved in this application and further teaches a second objective function according to an earth mover distance between two probability distributions (Weng: Page 8, Section 6)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of HE in view of Dosovitskiy, and further in view of Marc Górriz Blanch with the teaching of Weng by using a second objective function according to an earth mover distance between data distribution of each scale of each near-infrared image sample and data distribution of the generated near-infrared image transformed by the corresponding scale in order to provide a meaningful and smooth representation of the distance in-between two probability distributions and improve training of a generative adversarial network (GAN) adopting a smooth metric for measuring the distance between two probability distributions. 
Claim(s) 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HE (CN 108509892 A) in view of Dosovitskiy (NIPS 2016), and further in view of Frigo (U.S PG-PUB No. 20160048984 A1).
-Regarding claims 7-8 and 20, HE in view of Dosovitskiy discloses the method of claims 1-2 and the device of claim 16.
HE in view of Dosovitskiy does not disclose projection of three-dimensions image samples and then performing pixel alignment on each of the near-infrared image samples to the near-infrared image sample.
However, projecting a high dimensional image to a lower dimension image, and performing image registration with pixel alignment as a pre-processing is a commonly used method in image segmentation.
 Frigo is an analogous art pertinent to the problem to be solved in this application and further teaches projecting a high dimensional image to a lower dimension image, and performing image registration with pixel alignment (Frigo: Abstract; FIGS 2A-2B, steps 104, 122, FIGS 3A-4; [0034]; [0053]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of HE in view of Dosovitskiy with the teaching of Frigo by generating two-dimensional projection images and performing pixel alignment on each of the near-infrared image samples based on the two-dimensional projection image corresponding to the near-infrared image sample; performing pixel alignment on each of the visible-light image samples based on the corresponding two-dimensional projection image corresponding to the visible light image sample in order to determine a geometrical transformation that aligns points in one view of an object with corresponding points in another view of that object and provide a clearer view of target object for further processing with reduced complexity.
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over HE (CN 108509892 A) in view of Dosovitskiy (NIPS 2016), and further in view of Gong et al (CN 108694709 A).
-Regarding claim 9, HE in view of Dosovitskiy discloses the method of claims 1-2.
HE in view of Dosovitskiy does not disclose wherein before performing the adversarial training on the adversarial network to be trained, obtaining structural information in the near-infrared image samples and the visible-light image samples by performing color encoding on the near-infrared image samples and the visible-light image samples.
However, Gong is an analogous art pertinent to the problem to be solved in this application and further teaches obtaining structural information in the near-infrared image samples and the visible-light image samples by performing color encoding on the near-infrared image samples and the visible-light image samples wherein before performing the adversarial training on the adversarial network (Gong: Page 3, Step S 102, 5th paragraph
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of HE in view of Dosovitskiy with the teaching of Gong by obtaining structural information in the near-infrared image samples and the visible-light image samples by performing color encoding on the near-infrared image samples and the visible-light image samples wherein before performing the adversarial training on the adversarial network in order to be convenient for people to effectively and accurately identifying target object.
Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over HE (CN 108509892 A) in view of Dosovitskiy (NIPS 2016), and further in view of Jin et al (Infrared Physics & Technology 85,  2017, pp. 478-501).
-Regarding claim 12, HE in view of Dosovitskiy discloses the method of claim 11.
HE in view of Dosovitskiy discloses obtaining a partial visible-light image of a preset point of interest comprising the target object from the visible-light image; obtaining a partial near-infrared image by inputting the partial visible-light image into the generative network (HE: Abstract, “comprising a target object”; FIGS. 2, 4-5).
HE in view of Dosovitskiy does not disclose obtaining a final near-infrared image by performing image fusion on the near- infrared image and the partial near-infrared image.
However, Jin is an analogous art pertinent to the problem to be solved in this application and further teaches various of Infrared (IR) and visual (VI ) image fusion methods (Jin: Abstract; Figs. 1-6; Table 1). A person of ordinary skill in the art understands that the method of performing image fusion on the near- infrared image and the partial near-infrared image is a special case of Jin’s disclosed method.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of HE in view of Dosovitskiy with the teaching of Jin by performing image fusion on the near- infrared image and the partial near-infrared image in order to get comprehensive image to boost imaging quality and reduce redundancy information.
-Regarding claim 13, the modification further discloses obtaining a weighted sum of pixel values of corresponding pixels of the near- infrared image and the partial near-infrared image (Jin: Table 1).
Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over HE (CN 108509892 A) in view of Dosovitskiy (NIPS 2016), and further in view of Jin et al (Infrared Physics & Technology 85,  2017, pp. 478-501), in view of Weisberg et al (US PG-PUB No. 20210186397 A1).
-Regarding claims 14-15, HE in view of  Dosovitskiy, and further in view of Jin discloses the method of claims 12-13.
HE in view of  Dosovitskiy, and further in view of Jin does not disclose wherein the target object comprises a human face, and the preset point of interest comprises at least one of a mouth and eyes.
However, Weisberg is an analogous art pertinent to the problem to be solved in this application and further teaches wherein the target object comprises a human face, and the preset point of interest comprises at least one of a mouth and eyes (Weisberg: [0042]; FIGS. 1, 9, 12-16)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of HE in view of Dosovitskiy, and further in view of Jin with the teaching of Weisberg by using a target object comprising a human face, and preset point of interest comprising at least one of a mouth and eyes in order to apply the fusion method to various imaging equipment to 
improve the visual ability of human.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NANCY BITAR/Primary Examiner, Art Unit 2664